Title: To Thomas Jefferson from Thomas Walker Maury, 24 February 1826
From: Maury, Thomas Walker
To: Jefferson, Thomas

Dear Sir24th February 1826In a letter which I wrote to the American Consul at Liverpool some time last year, I took occasion to congratulate him on the continuance of your good health, and stated your age at 81. In his reply, lately received, he suggests that I am in error as to your  age, and requests me to ascertain the fact; as also the age of Mr Dabney Carr, the class-fellow of you both; you two being the only members of the class, of whose ages he is not informed.For his satisfaction, May I ask the favor of you Sir? at your leisure; and with as little trouble as possible to yourself, to give me information on these subjects.I tender you my best regardsTh: W. Maury